Exhibit 10.1

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into effective
August 15, 2007, by and between OCM GW Holdings, LLC, a Delaware limited
liability company (“Purchaser”), and EXCO Resources, Inc. (“Seller”), a Delaware
corporation.

WITNESSETH:

WHEREAS, Seller owns beneficially and of record 750,000 shares of the Common
Stock, par value $0.001 per share (the “Common Stock”), of Crimson Exploration
Inc. (the “Company”); and

WHEREAS, Seller desires to sell to Purchaser and Purchaser desires to purchase
from Seller 750,000 shares of the Common Stock, and on the date set forth above,
Seller has committed to sell, and Purchaser has committed to buy, such shares.

NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

1.             Sale of Stock.  Subject to the terms and conditions of this
Agreement, and the representations and warranties herein contained, Seller
hereby agrees to sell, and Purchaser hereby agrees to purchase, 750,000 shares
of Common Stock (the “Common Shares”) for the consideration hereinafter
described.  The aggregate purchase price to be paid by Purchaser and received by
Seller for the Common Shares shall be $5,227,500 (the “Purchase Price”) payable
in accordance with Section 2(A). 

2.                      Closing.

(A) Closing Date; Payment of Purchase Price.  The closing (the “Closing”) shall
take place at the offices of Akin Gump Strauss Hauer & Feld LLP, 1111 Louisiana
Street, 44th Floor, Houston, Texas 77002.  The date of the Closing shall be the
date hereof and shall herein be referred to as the “Closing Date.”  The Purchase
Price shall be payable to Seller at the Closing in the form of wire transfers or
other method as may reasonably acceptable to Seller of immediately available
funds in the appropriate amount by Purchaser to the account of Seller, written
notice of which account shall have been provided to Purchaser.

(B)   Seller’s Closing Documents; Purchaser’s Closing Documents.  Seller shall
deliver, or cause to be delivered, to Purchaser at Closing stock certificate(s)
for the Common Shares purchased hereunder accompanied by appropriate stock
transfer powers duly executed by Seller against delivery of the Purchase Price
to Seller.  At or prior to Closing Seller shall, in addition, execute and
deliver to Purchaser a Certificate of Non-Foreign Status in the Form of Exhibit
A and a Form W-9, Request For Taxpayer Identification Number and Certification.

3.             Representations, Warranties and Covenants of Purchaser. 
Purchaser hereby represents and warrants and covenants to Seller as of the
Closing Date, as follows:

(A)          Purchaser has the relevant entity power and authority to execute
and deliver this Agreement and to perform its obligations hereunder and has
taken all actions necessary to authorize the execution and delivery of this
Agreement, the performance of Purchaser’s obligations hereunder and the
consummation of the transactions contemplated herein.

1


--------------------------------------------------------------------------------


(B)               (i) Purchaser is an “accredited investor” within the meaning
of Rule 501 of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”); (ii) Purchaser has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of Purchaser’s
investment in the Company and it is able financially to bear the risks thereof;
(iii) Purchaser has received or has had full access to all the information it
considers necessary or appropriate to make an informed investment decision with
respect to the Common Shares to be purchased by Purchaser under this Agreement;
(iv) Purchaser further has had an opportunity to ask questions and receive
answers regarding the Common Shares and to obtain additional information
necessary to verify any information furnished to Purchaser or to which Purchaser
had access; and (v) the Common Shares being purchased by Purchaser are being
acquired for Purchaser’s own account for the purpose of investment and not with
a view to, or for resale in connection with, any distribution thereof within the
meaning of the Securities Act.

(C)               Purchaser understands that (i) the Common Shares have not been
registered under the Securities Act because of their sale in a transaction
exempt from the registration requirements of the Securities Act, (ii) the Common
Shares must be held indefinitely unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration, and
(iii) the Common Shares bear the appropriate legend required by the Securities
Act.

4.             Representations and Warranties of Seller.  Seller represents and
warrants to Purchaser as of the Closing Date, as follows:


(A)          SELLER HAS VALID AND MARKETABLE TITLE TO THE COMMON SHARES AND HAS
THE LEGAL RIGHT AND POWER, AND ALL AUTHORIZATIONS AND APPROVALS REQUIRED BY LAW
OR OTHERWISE, TO EXECUTE THIS AGREEMENT, TO SELL, TRANSFER AND DELIVER THE
COMMON SHARES AND TO PERFORM ITS OTHER OBLIGATIONS HEREUNDER.


(B)           DELIVERY OF THE COMMON SHARES WILL PASS MARKETABLE TITLE TO THE
COMMON SHARES TO PURCHASER, FREE AND CLEAR OF ANY SECURITY INTERESTS, CLAIMS,
LIENS OR OTHER ENCUMBRANCES WHATSOEVER.

(C)       Seller has the relevant entity power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and has taken
all actions necessary to authorize the execution and delivery of the Agreement,
the performance of Seller’s obligations hereunder, and the consummation of the
transactions contemplated herein.

(D)      The execution and delivery of this Agreement and the consummation of
the transactions contemplated herein will not (i) conflict with, result in a
breach or violation of any of the terms or provisions of, or constitute (or with
due notice or lapse of time or both would constitute) a default under, or give
rise to any right of termination, acceleration or cancellation under, any
indenture, agreement, contract, license, arrangement, understanding, evidence of
indebtedness, note, lease or other instrument to which Seller or any of its
properties is bound, (ii) result in the violation of any statute, law, order,
rule or regulation applicable to Seller of any court or of any regulatory body
or administrative agency or other governmental body having jurisdiction, or
(iii) require any consent, approval, notification, waiver or other similar
action from any third party.

(E)       (i) Seller is an “accredited investor” within the meaning of Rule 501
of Regulation D under the Securities Act; (ii) Seller has received or has had
full access to all the information it considers necessary or appropriate to make
an informed decision with respect to the Company and the sale of the Common
Shares to Purchaser under this Agreement; and (iii) Seller has had an
opportunity to ask

2


--------------------------------------------------------------------------------


questions and receive answers regarding the Company and to obtain additional
information necessary to verify any information furnished to Seller or to which
Seller had access.

5.             Acknowledgements by Seller.

(A)      Seller acknowledges and agrees that Purchaser has informed Seller that
Purchaser (i) as of the date hereof owns a majority of the Company’s outstanding
shares of Series G Convertible Preferred Stock, par value $0.01 per share (the
“Series G Preferred Stock”), and as a result has exercised the right to elect a
majority of the Company’s board of directors through majority ownership of the
Series G Preferred Stock, and that Purchaser controls a majority of voting power
with respect to matters on which the Common Stock is entitled to vote except
with respect to elections of directors (in which case Purchaser has the right to
elect a majority of such directors as majority holder of the Series G Preferred
Stock), and is party to a Shareholders Rights Agreement, dated February 28,
2005, with the Company, and (ii) may be in possession of material non-public
information relating to the Company (including financial projections, future
capital expenditures, acquisitions, financings or other transactions, production
volumes, reserves, current and future projects and business strategy) and that
it is not at liberty to disclose such information, and has not disclosed and
will not disclose any such information, and Seller acknowledges such
non-disclosure.

(B)           Seller hereby irrevocably and unconditionally waives and releases
Purchaser and its affiliates and their respective officers, directors, members,
managers, equityholders, agents, attorneys and employees from all claims that
Seller might have (whether for damages, recission or any other relief) based on
Purchaser’s possession or non-disclosure of material, non-public information as
contemplated in Section 5(A).  Seller represents and warrants that it has not
and will not solicit or encourage, directly or indirectly, any other person to
assert such a claim, and Seller confirms that it understands the significance of
the foregoing waiver.

6.             Miscellaneous.

(A)          Survival.  Except as otherwise set forth herein, the
representations, warranties, covenants, acknowledgements and obligations of the
parties hereto contained in this Agreement shall survive the Closing.

(B)           Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties hereto in respect of its subject matter and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby.

(C)           Amendment; Waiver.  This Agreement may not be amended or modified,
and no provisions hereof may be waived, without the written consent of the
parties hereto.

(D)          Notices.  Any notice or other communication required or permitted
to be given to a party pursuant to the provisions of this Agreement will be in
writing and will be effective and deemed given under this Agreement on the
earliest of: (a) the date of personal delivery, (b) the date of transmission by
facsimile, with confirmed transmission and receipt, (c) two days after deposit
with a nationally-recognized courier or overnight service such as Federal
Express, or (d) five days after mailing via certified mail, return receipt
requested.  All notices not delivered personally or by facsimile will be sent
with postage and other charges prepaid and properly addressed to the party to be
notified at the address set forth for such party:

3


--------------------------------------------------------------------------------


(i)      If to Purchaser:

c/o Oaktree Capital Management, LLC

333 South Grand Avenue, 28th Floor

Los Angeles, California 90071

Attention: B. James Ford

Telecopier: (213) 830-6394

(ii)     If to Seller, at the address set forth on the signature page hereto.

(E)           Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision hereof will
not affect the validity or enforceability of the other provisions hereof;
provided that if any provision of this Agreement, as applied to any party or to
any circumstance, is adjudged by a court, governmental body, arbitrator not to
be enforceable in accordance with its terms, the parties agree that the court,
governmental body, arbitrator making such determination will have the power to
modify the provision in a manner consistent with its objectives such that it is
enforceable, and/or to delete specific words or phrases, and in its reduced
form, such provision will then be enforceable and will be enforced.

(F)           No Third Party Beneficiaries.  Except as otherwise set forth in
this Agreement, all representations, warranties, covenants, acknowledgements and
agreements contained in this Agreement by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto whether so expressed or not.  Nothing in this
Agreement shall create or be deemed to create any third-party beneficiary rights
in any person not a party to this Agreement.

(G)           Representations and Warranties Exclusive.  ALL REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT ARE EXCLUSIVE, AND ARE GIVEN IN LIEU OF
ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, ALL OF WHICH ARE
EXPRESSLY DISCLAIMED.  Each of Seller and Purchaser acknowledge that no other
representations or warranties, express or implied, have been made with respect
to the Company or the purchase and sale of the Common Shares by the other party
hereto or any of their respective officers, directors, employees, agents or
affiliates other than as are expressly set forth in this Agreement, and that
neither Seller nor Purchaser is relying on any representations or warranties,
express or implied, not expressly set forth in this Agreement.

(H)          Governing Law.  This Agreement and the performance of the
transactions and the obligations of the parties hereunder will be governed by
and construed and enforced in accordance with the laws of the State of Texas,
without giving effect to any choice of law principles.

(I)            Descriptive Headings.  The section and subsection headings
contained in this Agreement are inserted for convenience only and will not
affect in any way the meaning or interpretation of this Agreement.

(J)            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.  Execution and delivery of a
counterpart hereof by facsimile or electronic transmission (.pdf) shall be
effective as execution and delivery of a manually executed and delivered
counterpart hereof.

(K)          Attorneys’ Fees.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement or any other agreement or
document to be executed or delivered pursuant hereto,

4


--------------------------------------------------------------------------------


the prevailing party shall be entitled to reasonable attorneys’ fees, costs, and
disbursements in addition to any other relief to which such party may be
entitled.

(L)           Further Assurances.  If any further action is necessary or
reasonably desirable to carry out this Agreement’s purposes, each party will
take such further action (including executing and delivering any further
instruments and documents and providing any reasonably requested information) as
the other party reasonably may request.

(SIGNATURE PAGES FOLLOW)

 

5


--------------------------------------------------------------------------------


(PURCHASE AGREEMENT

SIGNATURE PAGE)

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
date first written above.

 

PURCHASER:

 

 

 

 

 

OCM GW HOLDINGS, LLC

 

 

 

 

 

By: OCM Principal Opportunities Fund III, L.P., its managing member

 

 

 

 

 

By: OCM Principal Opportunities Fund III GP, LLC, its general partner

 

 

 

 

 

By: Oaktree Fund GP I, L.P. its managing member

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ B. James Ford

 

 

 

 

Name: B. James Ford/Managing Director

 

 

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Adam Pierce

 

 

 

 

Name: Adam Pierce/Assistant Vice President

 

 

 

 

Title:  Authorized Signatory

 

[Purchase Agreement Signature Page]


--------------------------------------------------------------------------------


(PURCHASE AGREEMENT

SIGNATURE PAGE)

 

SELLER:

 

 

 

 

 

 

 

EXCO RESOURCES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ William L. Boeing

 

 

 

 

Name: William L. Boeing

 

 

 

 

Title: Vice President and General Counsel

 

 

 

 

 

 

 

 

 

12377 Merit Drive

 

 

 

 

Suite 1700, LB 82

 

 

 

 

Dallas, Texas 75251

 

[Purchase Agreement Signature Page]


--------------------------------------------------------------------------------